Citation Nr: 0729998	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating in excess of 10 percent for asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran is currently rated 10 
percent disabled under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6602, for bronchial asthma.  In this regard, the RO has 
determined that findings from pulmonary function tests (PFTs) 
have not warranted a rating higher than 10 percent.  (The 
Board also notes that during the course of the veteran's 
appeal, VA amended the schedule of ratings-respiratory 
system-at 38 C.F.R. § 4.97.  The amendment became effective 
October 6, 2006, but applies only to claims received on or 
after the October 2006 effective date.  71 Fed. Reg. 52,457-
52,460 (Sept. 6, 2006).)  The current claim was filed in 
April 2004.  

When examined by the Board in May 2004, the veteran's 
bronchial asthma symptoms were reported as well controlled 
with Proventil and Intal.  Anxiety, perfumes, pollen, and 
exercise were triggering factors for his asthma.  Pulmonary 
function testing (PFT) showed pre-drug forced expiratory 
volume after 1 second  (FEV-1) of 91% predicted and 101% 
post-drug.  FEV-1/FVC (forced vital capacity) pre-drug was 
88% predicted and 96% post-drug.  Historically it was noted 
that he used inhalers 2-3 times a week.

The veteran's representative argues that the veteran meets 
the DC for a 30 percent rating in that the veteran is on 
inhalational anti-inflammatory medication.  He also contends 
that a contemporaneous examination should be conducted to 
determine the degree of severity of the service-connected 
asthma.  Under 38 C.F.R. § 4.97, DC 6602, daily inhalational 
bronchodilator therapy warrants a 30 percent rating.

In this case, given the veteran's apparent report of an 
increase in severity of his asthma and the fact that it has 
been over three years since the veteran's last VA respiratory 
examination, the Board believes a more contemporaneous VA 
examination to assess the veteran's current symptomatology 
associated with his service-connected asthma would be helpful 
in deciding the claim.  38 U.S.C.A. § 5103A.  See also Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Under these circumstances, the RO should 
arrange for the veteran to undergo a respiratory examination 
at an appropriate VA medical facility.  Such examination must 
include a PFT.  The Board emphasizes to the veteran that 
failure to report to the scheduled examination, without good 
cause, will result in a denial of his increased rating claim.  
38 C.F.R. § 3.655(b) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have recently treated 
him for his asthma, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The examiner should arrange for 
pulmonary function studies to be 
accomplished, with FEV-1 and FEV-1/FVC 
results required by the rating schedule 
(38 C.F.R. § 4.97, DC 6602).  The 
examiner should comment on the veteran's 
effort.  If any of these particular test 
results cannot be obtained, the examiner 
must provide an explanation.

The examiner must also report on whether 
the veteran requires inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and if so, 
whether the use of such therapy is 
intermittent or daily.  Furthermore, the 
examiner must indicate whether the 
veteran requires at least monthly visits 
to a physician for required care of 
asthmatic exacerbations, or; intermittent 
(at least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids, or; the veteran suffers 
more than one asthmatic attack per week 
with episodes of respiratory failure; or 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immunosuppressive medications.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.

4.  Following any additional evidentiary 
development undertaken in response to any 
submission or request for assistance made 
by the veteran, the RO should re- 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the veteran should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond.  The veteran's 
representative should be given 
opportunity to prepare a VA Form 646, or 
written argument in lieu thereof, before 
the record is returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



